Title: To George Washington from Edmund Randolph, 1 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia May 1. 1794.
               
               Mr Dalton informed me yesterday, that, not being pressed as to time before monday next, he would consider himself as the treasurer of the mint, until Saturday night. He would then deliver up his charge to the director; who would have no difficulty in executing the little business, which might occur for a few days, and would very readily agree to undertake it. Mr Rittenhouse, not being in town, nor expected until friday, could not be consulted. But his assent may be so certainly counted upon; that I
                  
                  shall proceed to inquire about Mr Bassett.  I have the honor, sir, to be with the greatest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            